 Case: 1:20-cv-00188-SNLJ Doc. #: 33 Filed: 09/03/21 Page: 1 of 2 PageID #: 2547




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION


JAMIE LYNN RUBOTTOM-                       )
LANGENECKERT,                              )
                                           )
         Plaintiff,                        )
                                           )
                                   vs.     )       Case No. 1:20CV188 SNLJ
                                           )
ANDREW M. SAUL,                            )
Commissioner of the Social                 )
Security Administration,                   )
                                           )
         Defendant.                        )

                             MEMORANDUM and ORDER

       Plaintiff filed this Social Security appeal in 2020 and has since filed numerous

inappropriate documents with the Court. This Court has returned some filings, which

contained artwork, binders, and spiral-bound notebooks, and has allowed others. Plaintiff

was ordered on July 1, 2021 to stop filing "supplements" to her opening brief. However,

it appears that on July 14, 2021, this Court filed a 213-page "supplement" that appears to

be mainly exhibits. This Court has already explained to plaintiff that her brief must rely

on the law and on the transcript filed with the Court by the government. Plaintiffs

submission appears to attach numerous documents that are not part of the transcript.

Plaintiff may refer in her brief to the page number of the transcript if she wishes to refer

the Court to some part of the record.

       The government filed its response brief on July 19, 2021. On September 2, 2021,

this Court received what appears to be plaintiffs reply brief. The documents plaintiff

                                               1
Case: 1:20-cv-00188-SNLJ Doc. #: 33 Filed: 09/03/21 Page: 2 of 2 PageID #: 2548




sent are not in a format that this Court can file. It includes several file folders, loose

exhibits, and handwritten material on loose-leaf paper, on the file folders, and on small

note paper. Plaintiff also includes annotated documents that appear to be exhibits in

support of her brief. She also appears to include artwork involving textile and wax.

       The Court will return the September 2nd filing to plaintiff and allow her until

September 24, ~021 by which to file her reply brief, which should consist only of her

argument and authorities in support of her appeal. Plaintiff should not include exhibits

(i.e., documents that she uses to support her statements); instead, she should refer to

pages of the transcript filed by the government in this case. If plaintiff must handwrite the

reply, she should redouble her efforts to write legibly and to do so only on single-sided

pieces of letter-sized paper so that they may be easily scanned and filed by the Clerk and

read by this Court.

       According,

       IT IS HEREBY ORDERED that the Clerk shall return the above-described

package to plaintiff by mail.

       IT IS FURTHER ORDERED that the Court, on its own motion, extends the

deadline by which plaintiff must file her brief to September 24, 2021.

       Dated this 3rd day of September, 2021.



                                                   STEPHENN. LI:Mifruci,ii
                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                               2
